       Case 1:16-cv-04023-RWS Document 331 Filed 01/15/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 AMERICAN FAMILY INSURANCE
 COMPANY,

                Plaintiff,                           Civil Action No.

                   V.                               l:16-cv-4023-RWS

 ABDULMOHSEN ALMASSUD,

               Defendant.




                                    ORDER

      This case comes before the Court on Plaintiff AmF am's Motion to Seal

[323], Defendant Almassud's Motion for Reconsideration [3 29], and the parties'

Consent Motion for Extension of Time to respond [330].

      The Court entered an Order [324] granting AmFam's Motion to Seal before

Mr. Almassud could respond, even as the Court entered an Order properly granting


him an extension of time to do so [322]. Therefore, Mr. Almassud's Motion for


Reconsideration [329] is GRANTED in part with respect to Part A. The Court

VACATES its prior Order [324]. The Clerk is DIRECTED to update the status of

AmFam's Motion to Seal [323], pending AmFam's Reply.
       Case 1:16-cv-04023-RWS Document 331 Filed 01/15/20 Page 2 of 2




      Because Almassud's Motion for Reconsideration also addresses the merits


of the Motion to Seal, the Court deems the remainder of his Motion for


Reconsideration (Parts B-C) as his Response to that Motion. Because it was timely

filed on January 10, AmFam would ordinarily have 14 days to file a Reply.

However, AmFam now requests a 7-day extension, to which Mr. Almassud


consents. Accordingly, the Consent Motion for Extension of Time [330] is

GRANTED. AmFam will have until January 31 to file its Reply Briefs in support

of its Motion to Amend the Complaint and its Motion to Seal.




      SO ORDERED this /5'.^.
                          day of January, 2020.




                                     RICHA1U) W. S?TORY
                                     United States District Judge
